



Exhibit 10.2
[TELEDYNE LETTERHEAD]


January 17, 2017




VIA ELECTRONIC MAIL


Bank of America,
as Bridge Agent
901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Attn: Maurice Washington
Email: maurice.washington@baml.com
Re: Effectiveness of Qualifying Amendment


Ladies and Gentlemen:


Reference is hereby made to: (a) that certain Credit Agreement, dated as of
December 11, 2016 (the “Bridge Credit Agreement”), by and among Teledyne
Technologies Incorporated, a Delaware corporation (the “Borrower”), certain of
its Subsidiaries as guarantors, Bank of America, N.A., as administrative agent
(in such capacity, the “Bridge Agent”), and the lenders party thereto; and (b)
that certain Amended and Restated Credit Agreement, dated as of March 1, 2013,
as amended by the First Amendment dated as of December 4, 2015, and the Second
Amendment dated as of January 17, 2017 (the “Second Amendment”; and such credit
agreement, as so amended, the “Revolving Credit Agreement”), each by and among
the Borrower, certain of its Subsidiaries as designated borrowers, certain of
its subsidiaries as guarantors, the Lenders party thereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Revolving Agent”), Swing
Line Lender and L/C Issuer. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Bridge Credit Agreement.


We have received confirmation from the Revolving Agent that the Second Amendment
is now effective as of the date hereof. Accordingly, we confirm that (i) the
Second Amendment constitutes a Qualifying Amendment under the Bridge Credit
Agreement and (ii) all £280,000,000 of the Tranche A Commitments have been
terminated as of the date hereof pursuant to Sections 2.06(b)(iv) and (vi) of
the Bridge Credit Agreement.


Please feel free to contact me should you require any further information.


Sincerely,


TELEDYNE TECHNOLOGIES
INCORPORATED


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President and




    

--------------------------------------------------------------------------------





Chief Financial Officer






Acknowledged and agreed:


BANK OF AMERICA, N.A.,
as Bridge Agent




By:    /s/ Maurice E. Washington        
Name:    Maurice E. Washington            
Title:    Vice President                














2
    